ICJ_069_FrontierDispute_BFA_MLI_1985-04-12_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE FRONTIER DISPUTE
(BURKINA FASO/MALI)

ORDER OF 12 APRIL 1985

1985

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND FRONTALIER
(BURKINA FASO/MALI)

ORDONNANCE DU 12 AVRIL 1985
Official citation :

Frontier Dispute, Order of 12 April 1985,
I CJ. Reports 1985, p. 10.

Mode officiel de citation :

Différend frontalier, ordonnance du 12 avril 1985,
CLS. Recueil 1985, p. 10.

 

Sales number 5 1 2
N° de vente :

 

 

 
1985
12 April
General List
No. 69

10

INTERNATIONAL COURT OF JUSTICE
YEAR 1985

12 April 1985

CASE CONCERNING THE FRONTIER DISPUTE

(BURKINA FASO/MALI)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court, and to Articles
31, 44, 46 and 92, paragraph 1, of the Rules of Court,

Having regard to the Special Agreement concluded on 16 September
1983 between the Republic of Burkina Faso (then called Upper Volta) and
the Republic of Mali for the submission of a dispute concerning the
delimitation of their common frontier to a chamber of the Court,

Having regard to the Order of 3 April 1985 by which the Court acceded
to the request of the Parties to form a special chamber of five judges to deal
with the case and declared a chamber to have been duly constituted to that
effect,

Whereas Article I, paragraph 2, of the aforesaid Special Agreement
records inter alia the agreement of the Parties that, without prejudice to
any question as to the burden of proof, the written proceedings should first
comprise a Memorial filed by each Party not later than six months after the
adoption by the Court of the Order constituting the Chamber ; and
whereas, having been consulted on 14 March 1985, the Parties have con-
firmed that agreement ;

Having consulted the Chamber,

Fixes 3 October 1985 as the time-limit for the filing of a Memorial by
each Party.

4
1] FRONTIER DISPUTE (ORDER 12 IV 85)

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twelfth day of April, one thousand nine
hundred and eighty-five, in three copies, of which one will be placed in the
archives of the Court, and the others transmitted to the Government of
Burkina Faso and to the Government of Mali, respectively.

(Signed) NAGENDRA SINGH,
President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.
